Citation Nr: 0838764	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as due to 
exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran was afforded a travel Board hearing in September 
2008 at which he and his wife testified.  A transcript of the 
testimony offered at this hearing has been associated with 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A November 1994 private medical record contains a diagnosis 
of denervation atrophy of the left quadriceps.  A February 
1995 private record notes an approximate 2 year history of 
the left leg giving way.  A May 1995 private treatment note 
also reflects mild weakness of the forearm extensors and 
interossei and referral to a neurologist for testing.  In May 
1995 the veteran visited a neurologist at which time it was 
noted that for more than five years the veteran had likely 
had problems with his left thigh, right distal leg and left 
hand.  This examination resulted in diagnosis of axonal 
moneneuritis complex.  It was noted that this was a slow 
illness that had developed over many years.  

Apparently beginning in September 2005 the veteran sought 
treatment from VA.  A record dated at this time notes a 1999 
diagnosis of MGUS motor neuropathy.  A December 2005 VA 
treatment note reflects a diagnosis of multifocal motor 
neuropathy.  In March 2006, the veteran provided a VA 
physician a chronological list of symptoms in regards to this 
diagnosis.  Based upon this chronology, the physician 
remarked that it appeared that the veteran had a very slow 
progressive disease, with insidious onset, possibly since the 
early 1970s.  

In September 2008 the veteran and his wife provided testimony 
before the Board.  At the time the veteran related that he 
had problems with balance shortly after his discharge, which 
he had then attributed to knee problems.  He also testified 
that he had been informed by a neurologist that his claimed 
disorders dated back to his time in Vietnam.  His wife 
testified that she noticed that the veteran was not as 
physically active following his return from Vietnam.  

Further examination is necessary to decide the claims on 
appeal.  The evidence indicates that the veteran's claimed 
disorders may be attributable to service.  Although there is 
no clinical evidence with regard to the veteran's claimed 
disorders until 1994, the veteran has related a history of 
continuing symptomatology since service.  A private physician 
has indicated that his disorders have slowly developed over 
time.  Moreover, in March 2006, a VA physician suggested that 
the veteran's claimed disorders may have had their onset in 
the early 1970s-during or shortly after service.  Because 
there is insufficient medical evidence to decide the claims 
on appeal and the low threshold of a suggestion of a nexus 
between the claimed disorders and service has been met, the 
Board finds that the veteran should be afforded a VA 
examination to address his claims.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
appropriate VA examination to address the 
etiology of any diagnosed neurological 
disorders of the upper and lower 
extremities, including peripheral 
neuropathy.  

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  

Based on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that any currently 
diagnosed neurological disorders of the 
upper and lower extremities, including 
peripheral neuropathy, are attributable to 
service, including as due to exposure to 
herbicides.  If the examiner cannot reach 
a conclusion without resorting to 
speculation, this should be noted in the 
examination report.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



